PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Arnaud Vilbert, et al.
Application No. 35/509,533
Filed: February 14, 2020
For: Collar for animals


:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed April 29, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of
record. However, in accordance with 37 CFR 1.34, the signature of Philip L. Conrad appearing
on the correspondence shall constitute a representation to the United States Patent and
Trademark Office that he or she is authorized to represent the particular party on whose behalf
he or she acts.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.
The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed April 15, 2021, which set a shortened statutory period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on June 16, 2021. A Notice of Abandonment was mailed November 24, 2021.
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

As to item (4), the terminal disclaimer filed April 29, 2022, is disapproved because they are
not signed by a party set forth in 37 CFR 1.321(b) which states, in pertinent part, that:

(b) An applicant or assignee may disclaim or dedicate to the public the entire term, or any
terminal part of the term, of a patent to be granted. Such terminal disclaimer is binding
upon the grantee and its successors or assigns. The terminal disclaimer, to be recorded in
the Patent and Trademark Office, must:

(1) Be signed:
(i) By the applicant, or
(ii) If there is an assignee of record of an undivided part interest, by the applicant and
such assignee, or
(iii) If there is an assignee of record of the entire interest, by such assignee, or
(iv) By an attorney or agent of record;

Mr. Philip L. Conrad has signed the terminal disclaimer filed April 29, 2022, but it does not
appear that Mr. Conrad was ever given power of attorney in the application.1 Thus, Mr. Conrad is a registered patent practitioner, but is not of record in this application. The renewed petition
must be accompanied by a terminal disclaimer that is signed by one of the parties provided in 37
CFR 1.321(b) cited above.

There is no fee for the renewed petition or an additional fee for the subsequently filed terminal
disclaimer. 


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 In response to the power of attorney filed 04/29/2022, is noted the power of attorney is not accepted for the reason(s) listed below:
        
        The power of attorney has not been accepted because the party who is giving power has not been identified.
        
        Power of attorney may only be signed by the applicant for patent (87 CFR 1.42) or the patent owner. A party who is not the applicant must become the applicant in accordance with 37 CFR 1.46(c) and appoint any power of attorney in compliance with 37 CFR 3.71 and 3.73. For a reissue application, reexamination proceeding, or supplemental examination proceeding, a patent owner who was not the applicant under 37 CFR 1.46 must appoint any power of attorney in compliance with 37 CFR 3.71 and 3.73. See 37 CFR 1.32(b)(4).
        2 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).